                   IN THE UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF TENNESSEE, SITTING AT GREENEVILLE

 UNITED STATES,                                         )
                                                        )
 v.                                                     )               Case No. 2:20-CR-65
                                                        )
 EMORY Q. JACKSON.                                      )

                 JOINT MOTION FOR EXTENSION OF PLEA DEADLINE

         Comes now Defendant, EMORY Q. JACKSON (hereinafter referred to as “Defendant”), by

 and through counsel, and states as follows:

         1. Today is the deadline for the parties to file a plea agreement (Order, Doc. 53, p. 2).

         2. The parties have had plea discussions, but the United States Attorney has not yet been able

 to communicate a written plea agreement to Defendant. Until this afternoon, the United States

 Attorney had been awaiting analysis of certain issues by United States Probation. That analysis has

 now been received. The parties were delayed in their plea discussions while awaiting the Court’s

 ruling (Doc. 59) on their objections to the Magistrate Judge’s Report and Recommendation (Doc.

 34).

         3. The parties require additional time to explore the possibility of resolving this matter

 amicably.

         4. Defendant, thru the undersigned counsel, and the government, thru its counsel of record,

 Kateri L. Dahl, have agreed that the deadline for filing a plea agreement be extended by seven (7)

 days.

         5. The requested extension should have no effect on the trial schedule in this case, inasmuch

 as the trial is now set two (2) weeks later than it was when the plea deadline was originally set

 (Order, Doc. 53, p. 2; Order, Doc. 60). The parties desire to retain the current trial date, regardless

 of the Court’s action on this motion.


Case 2:20-cr-00065-JRG-CRW Document 63 Filed 02/23/21 Page 1 of 2 PageID #: 235
         WHEREFORE, the parties pray that their deadline to file a plea agreement be extended to

 March 2, 2021, that the trial schedule in this case remain unaffected hereby, and for such other and

 further relief to which they may prove themselves entitled.



                                                                 Respectfully submitted,

                                                                 s/J. Russell Pryor
                                                                 _____________________________
                                                                 J. RUSSELL PRYOR,
                                                                 Attorney for Defendant
                                                                 206 S. Irish St.
                                                                 Greeneville, TN 37743
                                                                 (423) 639-0255



                                    CERTIFICATE OF SERVICE

 I hereby certify that on February 23, 2021, a copy of the foregoing was filed electronically. Notice
 of this filing will be sent by operation of the Court's electronic filing system to all parties indicated
 on the electronic filing receipt. All other interested parties will be served by regular U.S. Mail.
 Parties may access this filing through the Court's electronic filing system.

                                                                 s/J. Russell Pryor
                                                                 _____________________________
                                                                 J. RUSSELL PRYOR




Case 2:20-cr-00065-JRG-CRW Document 63 Filed 02/23/21 Page 2 of 2 PageID #: 236
